132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles L. SMITH, Plaintiff-Appellant,v.Shirley DEAN, Mayor;  James Keane, Jr., Karen Moore;  Cityof Berkeley, Dashel Butler, Defendants-Appellees.
No. 97-15938.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 18, 1997.

Appeal from the United States District Court for the Northern District of California Fern M. Smith, District Judge, Presiding
Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Charles L. Smith appeals pro se the district court's dismissal for lack of standing of his civil rights action alleging that the Berkeley parking enforcement scheme violates his First, Eighth, and Fourteenth Amendment rights.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, see Alaska Wildlife Alliance v. Jensen, 108 F.3d 1065, 1068 (9th Cir.1997), we affirm.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Smith's request for leave to file exhibits with his reply brief is denied